Case 1:18-cv-06355-SJ-SJB Document 31 Filed 03/01/21 Page 1 of 5 PagelD #: 416

 

450 Seventh Ave
Suite 1408
New York, NY 10123

Danielle P. Light, Esq.
dlight@hasbanilight.com
T. 212.643.6677

F, 347.491.4048

Admitted in NY & NJ

HASBANI &
LIGHT, P.C.

ATTORNEYS AT LAW

March 1, 2021

Judge Sterling Johnson Jr.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, N.Y. 11201

Re: Windward Bora LLC. v. Adrian Armstrong et. al.
Docket No.: 18-cv-06355

 

Dear Judge Sterling Johnson Jr.,

This firm represents the Plaintiff in the above captioned action. Please accept this
request for an extension of time until March 15, 2021 for Plaintiff to file its order to show
cause with respect to its standing to foreclose. The reason for this request is to secure
additional time to execute a supporting affidavit. We write with consent from the other side
as well. See Exhibit A. This is Plaintiff's first request for an extension of time.

Thank you for your consideration.

Sincerely,

/s/ Danielle P. Light
Danielle P. Light, Esq.
Case 1:18-cv-06355-SJ-SJB Document 31 Filed 03/01/21 Page 2 of 5 PagelD #: 417
Case 1:18-cv-06355-SJ-SJB Document 31 Filed 03/01/21 Page 3 of 5 PagelD #: 418

 

Peter Roh

From: Belinda Luu <bluu@mfjlegal.org>

Sent: Friday, February 26, 2021 6:01 PM

To: Peter Roh

Subject: RE: Windward Bora LLC v. Adrian Armstrong/ case no. 18-cv-06355

We will not object to your request for a two-week extension.

Belinda Luu

Senior Staff Attorney
Mobilization for Justice, Inc.
100 William Street, 6th Floor
New York, NY 10038

Tel: (212) 417-3866

Fax: (347) 549-4323

bluu@mfjlegal.org

www.mobilizationforjustice.org
Follow us on Twitter: twitter.com/MFJLegal

 

Note: Due to coronavirus, MFJ staff are working remotely. Current clients should contact their advocates directly, all mail
should be sent electronically. Our telephone intake lines are open and you can find information about intake hours on our
website. Please note that we have suspended all clinics and walk-in intakes.

From: Peter Roh <proh@hasbanilight.com>

Sent: Friday, February 26, 2021 2:37 PM

To: Belinda Luu <bluu@mfjlegal.org>

Subject: RE: Windward Bora LLC v. Adrian Armstrong/ case no. 18-cv-06355

Belinda,
Left you a voicemail yesterday regarding the below. Please advise if you consent.
Regards,

Peter Y. Roh, Esq.

HASBANI &
LIGHT, P.C.
ATTORNEYS AT LAW

450 Seventh Ave, Suite 1408
New York, NY 10123

(P) (212) 643-6677

(F) (347) 491-4048

Admitted to practice in NY & NJ
Case 1:18-cv-06355-SJ-SJB Document 31 Filed 03/01/21 Page 4 of 5 PagelD #: 419

THIS FIRM IS A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION OBTAINED WILL BE USED FOR
THAT PURPOSE.

DISCLAIMER This message is intended for the above named person(s) only and is CONFIDENTIAL AND PROPRIETARY. If
you are not the intended recipient of this e-mail and have received it in error, please immediately notify the sender by
return email and then delete it from your mailbox. This message may be protected by the attorney client privilege
and/or work product doctrine. Accessing, copying, disseminating or re-using any of the information contained in this e-
mail by anyone other than the intended recipient is strictly prohibited. Finally, you should check this emai! and any
attachments for the presence of viruses, as the sender accepts no liability for any damage caused by any virus
transmitted by this email. This communication was not intended or written to be used, and it cannot be used by any
taxpayer, for the purpose of avoiding tax penalties.

From: Peter Roh

Sent: Monday, February 22, 2021 12:32 PM

To: 'bluu@mfjlegal.org’ <bluu@mfjlegal.org>

Subject: RE: Windward Bora LLC v. Adrian Armstrong/ case no. 18-cv-06355

Belinda,

As you may know already, the judge gave us until March 2, 2021 to show cause with respect to our standing to
foreclose. We are working on the matter but need additional! time.
Will you consent to a two-week extension? Please let me know and | will send over a stipulation.

In the meantime, please also let me know if you want to continue settlement discussions. | understand that your client
wants to retain the house. Is he interested in a loan mod?

Regards,

Peter Y. Roh, Esq.

HASBANI &
LIGHT, P.C.

ATTORNEYS AT LAW
450 Seventh Ave, Suite 1408
New York, NY 10123

(P) (212) 643-6677
(F) (347) 491-4048

Admitted to practice in NY & NJ

THIS FIRM IS A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION OBTAINED WILL BE USED FOR
THAT PURPOSE.

DISCLAIMER This message is intended for the above named person(s) only and is CONFIDENTIAL AND PROPRIETARY. If
you are not the intended recipient of this e-mail and have received it in error, please immediately notify the sender by
return email and then delete it from your mailbox. This message may be protected by the attorney client privilege
and/or work product doctrine. Accessing, copying, disseminating or re-using any of the information contained in this e-
mail by anyone other than the intended recipient is strictly prohibited. Finally, you should check this email and any
attachments for the presence of viruses, as the sender accepts no liability for any damage caused by any virus

2
Case 1:18-cv-06355-SJ-SJB Document 31 Filed 03/01/21 Page 5 of 5 PagelD #: 420

transmitted by this email. This communication was not intended or written to be used, and it cannot be used by any
taxpayer, for the purpose of avoiding tax penalties.

From: Peter Roh

Sent: Thursday, January 28, 2021 3:10 PM

To: ‘'bluu@mfijlegal.org' <bluu@mfjlegal.org>

Subject: Windward Bora LLC v. Adrian Armstrong/ case no. 18-cv-06355

Belinda,

Pleasure speaking to you earlier. As we discussed please let us know if Mr. Armstrong is interested in a loan mod.
Otherwise, we will proceed with the litigation.

Regards,

Peter Y. Roh, Esq.

HASBANI &
LIGHT, P.C.

ATTORNEYS AT LAW

450 Seventh Ave, Suite 1408
New York, NY 10123

(P) (212) 643-6677

(F) (347) 491-4048

Admitted to practice in NY & NJ

THIS FIRM IS A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION OBTAINED WILL BE USED FOR
THAT PURPOSE.

DISCLAIMER This message is intended for the above named person(s) only and is CONFIDENTIAL AND PROPRIETARY. If
you are not the intended recipient of this e-mail and have received it in error, please immediately notify the sender by
return email and then delete it from your mailbox. This message may be protected by the attorney client privilege
and/or work product doctrine. Accessing, copying, disseminating or re-using any of the information contained in this e-
mail by anyone other than the intended recipient is strictly prohibited. Finally, you should check this email and any
attachments for the presence of viruses, as the sender accepts no liability for any damage caused by any virus
transmitted by this email. This communication was not intended or written to be used, and it cannot be used by any
taxpayer, for the purpose of avoiding tax penalties.

 

ATTENTION: This message is intended only for the use of the Addressee and may contain information that is privileged
and confidential. If you are not the intended recipient, you are hereby notified that any dissemination of this
communication is strictly prohibited. If you have received this communication in error, please erase all copies of the
message and its attachments and notify us immediately.

 
